Citation Nr: 0717128	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1999, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In March 2000, the RO granted service connection for PTSD 
and assigned a 50 percent rating effective December 30, 1992, 
the date on which the claim was filed.  

2.  In January 2003, the Board granted a 100 percent rating 
for PTSD.  In January 2003, the RO implemented the Board 
decision and assigned an effective date of January 25, 1999, 
for the grant of a total rating for PTSD.

3.  The preponderance of the evidence is against a 100 
percent rating for PTSD before January 25, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 
1999, for the grant of a 100 percent rating for PTSD, are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

In December 1992, the veteran filed a claim seeking service 
connection for PTSD.  A March 2000 rating decision granted 
service connection and assigned an initial 50 percent rating 
effective December 30, 1992, the date on which the claim was 
filed.  The RO affirmed that evaluation in July 2000, and the 
veteran appealed.  On January 6, 2003, the Board granted a 
100 percent rating for PTSD.  In a January 2003 rating 
decision, the RO implemented the Board's decision and 
assigned an effective date of January 25, 1999, for the total 
rating for PTSD, on the grounds that total disability due to 
PTSD was demonstrated as of then.  The veteran then appealed, 
seeking an earlier effective date for the assignment of a 
total rating.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, unless 
expressly provided otherwise, the effective date of an award 
is "fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that, in general, the effective date of 
award of compensation will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
This general rule applies to claims for increased evaluation 
(see 38 C.F.R. § 3.400(o)(1)) with exception - where a claim 
for increased rating is received within a year from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, the effective date 
could be the "factually ascertainable" date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  Therefore, if ascertainable increase 
in disability is shown more than a year before receipt of the 
claim, then the effective date is the date of the claim.  If 
ascertainable increase is shown and the claim is received 
within a year of that increase, then the effective date is 
the date disability is worsened where that increase precedes 
the claim and if the claim is received within a year of the 
date that the increase was factually ascertainable.  
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997).  

The veteran appears to be asserting entitlement to an 
effective date commencing in 1977, because he filed his 
original psychiatric disorder service connection claim then 
and VA clinicians reportedly said that the disability 
"started" in 1968, during his Vietnam tour of duty.  The 
veteran's representative argues, alternatively, that the 
total rating should commence on December 30, 1992, the date 
on which the PTSD service connection claim was filed.  In 
this case, service connection is in effect from December 30, 
1992; the effective date of the 100 percent rating cannot be 
earlier than the effective date of service connection for 
PTSD.  

The earliest possible effective date for service connection 
for any disability is the day after discharge from active 
service, and that is possible where the original service 
connection claim is received within a year after discharge.  
38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2).  The 
veteran was discharged in December 1969.  By his own 
statement, he filed his original claim in 1977, and that is 
consistent with the record.  See November 1977 claim seeking 
service connection for a "nervous" condition (VA did not 
recognize PTSD as a disability for the purposes of service 
connection until some three years thereafter), which was 
denied in February 1978, on the grounds that the claimed 
"nervous" condition is not shown manifested.  At that time, 
the RO advised the veteran that he must submit evidence 
indicating that he does have the claimed condition.  (In July 
2004, the RO determined there was no clear and unmistakable 
error in the 1978 rating decision; the veteran did not appeal 
that determination.)  Thereafter, the veteran took no action 
on his psychiatric disorder claim until December 30, 1992, 
when he filed a new claim specifically based on PTSD.  The 
earliest evidence of diagnosis of PTSD is VA clinical records 
dated earlier in December 1992.  There is no contention, or 
evidence, that PTSD was diagnosed before December 1992, 
whether by a VA or non-VA care provider.  No rating, 100 
percent or any lower, can be in effect before the actual 
diagnosis of the disability for which service connection is 
sought.  Based on the foregoing adjudication history, an 
effective date commencing before December 30, 1992, cannot be 
assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.        

It is not clear that the veteran appealed the rating assigned 
in the March 2000 rating decision by which service connection 
for PTSD was granted.  After he was notified of the rating 
decision, his representative submitted a copy of the March 
2000 VA examination report "as supporting documentation for 
pending appeal."  (emphasis in original)  The pending appeal 
for service connection for PTSD, however, had been completed 
by the March 2000 rating decision granting service 
connection.  In June 2000, the veteran's representative 
submitted VA treatment notes "as supporting documentation 
for increased compensation for service-connected post-
traumatic stress disorder."  (emphasis in original)  After 
the veteran was notified of the July 2000 rating decision 
that continued the 50 percent rating for PTSD, he responded 
in August 2000 with a notice of disagreement (NOD) that 
specifically identified the July 24, 2000 letter as the 
decision with which he disagreed.  Thus, it is clear that the 
appeal that led to the January 2003 Board decision began with 
the August 2000 NOD specifying the July 2000 decision.


If the June 2000 evidence and statement from the veteran's 
representative was a claim for increase, rather than a notice 
of disagreement, then a higher rating could not be assigned 
earlier than one year before the receipt of that claim.  But 
the RO, in January 2003, assigned the 100 percent rating from 
January 25, 1999, which is more than one year earlier than 
June 2000.  Consequently, the Board will consider whether, 
and if so, when, between the December 30, 1992, effective 
date of service connection and January 25, 1999, entitlement 
to a 100 percent PTSD rating is shown, or an increased rating 
claim was filed.  The Board concludes that the evidence of 
record does not demonstrate entitlement to a total rating 
before January 25, 1999, and therefore, the appeal is denied.  

Whether pertinent evidence is considered in light of current 
PTSD total rating criteria or pre-amended version, it does 
not support such rating before January 25, 1999.  Currently, 
a total rating for PTSD requires evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (2006), Diagnostic Code 9411 (effective November 7, 
1996).  Pre-amended criteria assigned a total rating with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1995).    

Although the record includes notations of some clinicians, 
dated in the mid to late 1990s, to the effect that the 
veteran has "severe" PTSD and is unemployable, the clinical 
evidence as a whole does not adequately support a total 
rating before January 25, 1999.  In granting a total rating 
in January 2003, the Board noted, in particular, the apparent 
increase in PTSD symptoms documented in 2000, forward, in 
terms of decreased Global Assessment of Functioning (GAF) 
scale scores ranging between 40-45 (a score ranging between 
31 and 40 is indicative of some impairment in reality testing 
or communication or major impairment in areas such as work, 
family relations, judgment, thinking, or mood; a score 
ranging between 41 and 50 is indicative of serious symptoms 
or serious impairment in social or occupational functioning; 
a score of 100 represents superior functioning), favorably 
resolving any reasonable doubt against a total rating.  In 
June 2000, Dr. Cannell (VA) said: "Considering [the 
veteran's] symptomatology related to his diagnosed PTSD, I 
would rate his current GAF listing as unchanged since January 
25, 1999.  It is still a GAF of 45." In October 2000, Dr. 
Cannell said that a GAF score of 45 accurately reflects the 
veteran's "day to day functioning" ability.  Dr. Cannell's 
records was particularly persuasive to the Board, even though 
other clinical evidence obtained thereafter indicated that 
the extent of impairment due to PTSD may not be as severe as 
apparent based on Dr. Cannell's records, and the Board 
employed 38 C.F.R. § 4.3 (reasonable doubt rule).  See Dr. 
Dalton's December 2000 compensation and pension examination 
report, documenting, in particular, "moderate to serious" 
PTSD symptoms, with  GAF score of 53.        

Whether before or after January 25, 1999, the clinical 
evidence does not demonstrate gross impairment in thought 
processes or communication or behavior, or that the veteran 
is so impaired or divorced from reality that he is 
disoriented to time, person, or place, and to such an extent 
that he cannot recall names of family or his own name.  Nor 
does it show that he was or is in persistent danger of 
hurting himself or others.  He is not shown to have 
persistent delusions or hallucinations.  Total incapacitation 
due to severe PTSD symptoms bordering on gross repudiation of 
reality is not shown.  These are markers of total impairment 
due to PTSD.  The veteran has had, and still has, 
demonstrated difficulty in performing activities of daily 
living, like maintaining adequate personal hygiene, and 
obtaining and maintaining gainful employment.  His primary, 
persistent symptoms are paranoia, irritability, anxiety, 
anger, and intrusive thoughts about Vietnam.  He has 
significant difficulty trusting people; his symptoms do 
significantly impair his ability to maintain interpersonal 
relationships, but he is not shown to have been so impaired 
that he is virtually isolated from all social contact.  
However, whether before or after January 25, 1999, he is not 
shown to have had the most of the markers associated with 
total rating.  Particularly probative in the Board's 
conclusion is that the evidence does not, before or after 
January 25, 1999, show a number of markers associated with a 
70 percent rating (e.g., suicidal ideation; obsessional 
rituals; illogical, obscure, or irrelevant speech; spatial 
disorientation), much less the aforementioned manifestations 
associated with a total rating.  Again, in assigning a total 
rating in 2003, the Board had resolved any doubt favorably, 
with focus on evidence dated in and after 2000 tending to 
show increased, and chronic, symptoms.      

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against total impairment due 
to PTSD before January 25, 1999.  Consequently, an earlier 
effective date is not warranted.     

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

This appeal arose from favorable VA decisions assigning a 
total rating (Board's January 2003 decision; RO's January 
2003 rating decision).  The issue of earlier effective date 
is deemed a "downstream" issue.  See VAOPGCPREC 8-03; 69 
Fed. Reg. 25,180 (2004).  The veteran was advised, in June 
2001, when the claim seeking an increased rating for PTSD, 
higher than 50 percent, was pending, that the veteran must 
substantiate his claim with evidence of increased symptoms, 
which may be shown with "objective medical evidence or 
symptoms which can be observed and supported by medical 
evidence."  The June 2001 notice explained the veteran's and 
VA's respective claim development responsibilities.  Neither 
the veteran, nor his representative, responded with a 
statement that the veteran was treated for PTSD by any 
provider other than VA, and VA clinical records - 
particularly those dated before January 25, 1999, which would 
be most probative to the issue at hand - are in the claims 
file.  Nor does the Social Security Administration (SSA) 
decision provide any indication as to non-VA care 
specifically for psychiatric problems.  The January 2003 
Board decision discussed rating criteria that apply to PTSD 
ratings higher than 50 percent; the January 2003 rating 
decision alluded to evidence of "total incapacitation," 
language consistent with pre-amended PTSD criteria.  At 
bottom, the veteran was apprised of the need to substantiate 
his increased rating claim with evidence, particularly in the 
form of clinical records, to show worsened symptoms, and he 
has not identified any sources of such evidence other than VA 
records that the RO has obtained and associated with the 
record.  After the total rating was assigned and the veteran 
initiated his earlier effective date claim, the veteran and 
his representative were apprised of what is required for an 
earlier effective date, in the July 2004 Statement of the 
Case (SOC).  The SOC and revised SOC (issued in October 2004) 
explained why the record does not support a conclusion that a 
total rating is warranted before January 25, 1999.  Even 
thereafter, in April 2007, the representative submitted 
argument, and stated that the veteran "contends that medical 
information contained within the claims folder supports his 
contentions."  The Board finds it reasonable to construe 
that statement to mean that there are no other sources of 
evidence material to the earlier effective date issue.  Under 
the circumstances of this case and in light of the foregoing, 
the Board fails to find material prejudice due to substantive 
notice defect that precludes a decision on the merits of this 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).   
    
Moreover, the nature of this appeal is such that lack of 
notice specific to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice of criteria on assignment of disability 
ratings and effective dates for degree of disability and 
service connection), is not prejudicial.  Here, the claim for 
service connection has been substantiated, and a total rating 
is in effect.  Essentially, the only issue here is whether 
total impairment due to PTSD is demonstrated before January 
25, 1999 (that is, earlier "factually ascertainable" date 
of worsened PTSD).  Where the veteran was told what evidence 
would be material to a total rating, on what basis a total 
rating was assigned effective January 25, 1999, and why total 
impairment is not shown before then, the Board does not find 
basis to conclude the veteran's claim could have been 
prejudiced because he did not receive the notice specified in 
Dingess.   

VA's duty to assist a claimant in substantiating the claim 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, SSA decision, 
examination findings appropriate to evaluating the disability 
at issue, and lay statements and argument.  Despite 
appropriate notice during the appeal, the veteran has not 
identified sources of missing evidence that he desires VA to 
consider before adjudicating the appeal.  Therefore, the 
Board finds no basis to conclude that a decision on the 
merits of this claim would be premature or contrary to the 
veteran's due process rights.          


ORDER

An effective date earlier than January 25, 1999, for the 
grant of a 100 percent rating for PTSD, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


